NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: September 20, 2022


                         S22A0548. JONES v. THE STATE.


       LAGRUA, Justice.

       Appellant Carl Lamont Jones was convicted of felony murder

and other crimes in connection with the April 7, 2015 shooting death

of John Lee Jones. On appeal, Appellant contends that the trial

court erred in denying his motion to suppress certain evidence

collected from his back yard; that the trial court abused its discretion

in failing to properly question and remove a juror who disclosed mid-

trial that she went to school with one of the witnesses; that the trial

court erred by refusing to permit Appellant to cross-examine a

witness about her pending criminal charge; and that Appellant is

entitled to a new trial due to the cumulative effect of multiple errors

at trial under State v. Lane, 308 Ga. 10 (838 SE2d 808) (2020).1 For


       1   In November 2017, Appellant was indicted by a Richmond County
the reasons that follow, we affirm Appellant’s convictions.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at Appellant’s trial showed that on the night of

April 7, 2015, Appellant and his girlfriend, Jamila Rena Allen, drove

to the Dogwood Terrace apartment complex in Augusta in Allen’s

white Chevrolet Suburban for Appellant to look for his missing cell

phone. When they arrived, Appellant parked the car in front of the


grand jury, together with co-indictee Jamila Rena Allen, on charges of malice
murder, felony murder, possession of a firearm during the commission of a
crime, three counts of criminal damage to property in the second degree, and
possession of a firearm by a convicted felon. In June 2018, a jury found
Appellant guilty of all counts except malice murder and one count of criminal
damage to property in the second degree. Upon the motion of the State, the
trial court nolle prossed the possession of a firearm by a convicted felon charge.
The trial court sentenced Appellant to serve life in prison without the
possibility of parole, plus an additional 15 years. On July 12, 2018, Appellant
filed a timely motion for new trial through trial counsel, but under the wrong
case number. On August 20, 2018, Appellant filed a motion for out-of-time
motion for new trial through appellate counsel. On September 28, 2018, the
trial court issued an order on Appellant’s motion for out-of-time motion for new
trial, concluding that Appellant had actually filed a timely motion for new trial
under the wrong case number, so the court would apply the correct case
number for “preservation of [Appellant’s] right to appeal and right to a motion
for new trial hearing” and ordered that all filings in the other case number be
incorporated into the correct case. Appellant refiled his motion for new trial
under the correct case number through appellate counsel on October 9, 2018,
which he amended on March 12, 2021. Following an evidentiary hearing, the
trial court denied Appellant’s motion for new trial on August 31, 2021.
Appellant filed a timely notice of appeal to this Court on September 7, 2021.
The case was docketed to this Court’s term beginning in April 2022.

                                        2
apartment complex and got out of the vehicle, but Allen stayed in

the front passenger seat and played games on her phone.

     Shiesha Thurman and Renee Young were standing outside the

apartment complex that night, and they observed Appellant and

Allen drive up in a “white long car.”      Thurman testified that

Appellant walked over in front of the apartments and started

“flipping out about a cell phone,” asking “where the F his stuff was

and somebody better come up with his stuff.” Thurman and Young

then watched as Appellant got a shotgun from inside the Suburban

and started “shooting crazy.” Young dropped to the ground.

Thurman overheard the victim John Lee Jones (“John Lee”), who

was standing nearby, tell Appellant that “nobody didn’t have his

phone,” but Appellant still kept shooting “every way.” John Lee was

struck during the shooting. According to Thurman, “the buckshots

caught him, and it was too late before he could duck to miss the

buckshots.” Several vehicles parked along the roadway were also

struck, including Young’s 2010 Mazda 5.

     After the shooting, Appellant jumped back into the Suburban

                                 3
with Allen and told her to drive off because “they were shooting.” 2

Allen testified that she panicked and drove directly to the house she

shared with Appellant and her children located at 3419 Chadbourne

Street. Appellant left the residence soon afterwards in Allen’s

Suburban, but Allen did not know where he went.3

      Shortly before midnight, officers with the Richmond County

Sheriff’s Office arrived at the Dogwood Terrace apartment complex

and learned that John Lee had been transported by a private vehicle

to the hospital, where he later died from his injuries. 4 Officers

located three shotgun shells in the fire lane in front of the apartment

complex, and they also observed several parked cars that had been

struck by buckshot. The firearms examiner testified that the three

shotgun shells were fired from the same firearm, a 12-gauge

shotgun. He also testified that the buckshot pellets he obtained from



      2 Young and Thurman testified that, other than Appellant, they did not
see anyone else with a gun in the area that night.
      3 Allen testified that Appellant did not return to the residence, and she

later picked up her vehicle in a nearby neighborhood. The shotgun was never
recovered.
      4 The medical examiner testified that John Lee died from injuries caused

by buckshot, which entered his body through the right side of his back.
                                      4
the medical examiner were consistent with lead buckshot from a

shotgun.

     That night, Investigator Shea Yates spoke to Thurman and

Young separately in an apartment located close to the scene, and the

women gave separate accounts of what occurred and provided

descriptions of the shooter. Based on their descriptions, Investigator

Yates went back to the station and put together a photo lineup of six

men. He then returned to Dogwood Terrace and showed the lineup

to Thurman and Young individually. Both women selected

Appellant’s picture from the lineup as the man who shot John Lee

earlier that night.   The women also identified Appellant as the

shooter at trial.

     Based on Thurman’s and Young’s identifications, Investigator

Yates obtained an arrest warrant for Appellant on April 8 at 3:35

a.m. After conducting a database search for Appellant’s current

residential address and obtaining the motor vehicle registration for

Allen’s Suburban, Investigator Yates learned that Appellant resided

with Allen at 3419 Chadbourne Street. At 6:23 a.m., Investigator

                                  5
Yates and other officers went to 3419 Chadbourne Street to look for

Appellant. According to Investigator Yates, the officers first

attempted to get an answer at the front door, but no one responded.

The officers then went around to the back of the house through a

low, gated chain link fence. The officers did not get an answer when

they knocked on the back door of the house.

      Investigator Yates testified that as the officers went around to

the back door of the residence, they noticed a shotgun shell laying in

the grass in the back yard. The officers photographed the shotgun

shell and then sealed it into evidence packaging to be turned over to

the GBI for processing. 5         When the firearms examiner later

compared the shotgun shell from the back yard of 3419 Chadbourne

Street to the shells found at the scene of the shooting, he determined

that they were fired from the same 12-gauge shotgun.

      Around 8:00 p.m. on April 8, Allen spoke by telephone to

officers with the Richmond County Sheriff’s Office, and she gave



      5As will be discussed later in this opinion, Appellant filed a motion to
suppress this evidence prior to trial.
                                      6
them permission to search 3419 Chadbourne Street that evening.

At the time, Allen did not tell the officers that she was with

Appellant the previous night at the Dogwood Terrace apartment

complex. 6    The officers did not locate Appellant during their

subsequent search of the residence.

      Over the next few months, officers continued searching for

Appellant, including obtaining search warrants for his cell phone

records, following leads from confidential informants, and using the

assistance of neighboring sheriff’s offices. After receiving a tip as to

Appellant’s whereabouts, officers located Appellant on July 2, 2015,

at an abandoned house in the Richmond Hill area, where he was

arrested and taken into custody.

      2. On appeal, Appellant contends that the trial court erred in

denying his motion to suppress the shotgun shell the officers

collected from the back yard of 3419 Chadbourne Street because,


      6 Allen was also indicted for the crimes arising from the shooting. Prior
to trial, she pleaded guilty to one count of hindering the apprehension of a
criminal and two counts of criminal damage to property, testifying at trial that
she “shouldn’t have had nothing” because she “didn’t do nothing wrong.”

                                       7
among other reasons, the officers did not have a search warrant

authorizing them to seize the shotgun shell or any other object from

the enclosed back yard of the residence, and the requirements of the

plain-view exception to the warrant requirement of the Fourth

Amendment of the United States Constitution have not been met.

     On the first morning of trial, June 26, 2018, the trial court held

a hearing on Appellant’s motion to suppress, and the State

presented the testimony of Investigator Yates. Following the

hearing, the trial court orally denied Appellant’s motion in open

court, concluding that—based on the testimony and arguments

presented—the State met its burden of proof. However, the record

does not include a written order reflecting the trial court’s express

findings of fact and conclusions of law.

     Following Appellant’s convictions, Appellant filed a motion for

new trial, asserting, among other contentions, that the trial court

erred in denying his motion to suppress. The judge who heard

Appellant’s motion for new trial concluded that the trial court did

not err in allowing the shotgun shell into evidence because the arrest

                                  8
warrant authorized the officers to enter the back yard of Appellant’s

residence and “to collect the evidence they discovered in plain view

while attempting to execute this arrest warrant.”

     “[T]he manner in which we review a ruling on a motion to

suppress” is as follows:

     First, when a motion to suppress is heard by the trial
     judge, that judge sits as the trier of facts. The trial judge
     hears the evidence, and his findings based upon
     conflicting evidence are analogous to the verdict of a jury
     and should not be disturbed by a reviewing court if there
     is any evidence to support it. Second, the trial court’s
     decision with regard to questions of fact and credibility
     must be accepted unless clearly erroneous. Third, the
     reviewing court must construe the evidence most
     favorably to the upholding of the trial court’s findings and
     judgment.

Douglas v. State, 303 Ga. 178, 181 (2) (811 SE2d 337) (2018)

(citations and punctuation omitted). See also Hughes v. State, 296

Ga. 744, 746 (1) (770 SE2d 636) (2015) (“When the facts material to

a motion to suppress are disputed, it generally is for the trial judge

to resolve those disputes and determine the material facts.”).

However, “[t]he trial court is not required to make express findings

of fact after a hearing on a motion to suppress,” and where the trial

                                  9
court has not done so, “we nevertheless construe the evidence most

favorably to uphold the trial court’s judgment.” State v. Brogan, 340

Ga. App. 232, 234 (797 SE2d 149) (2017). In so construing the

evidence, this Court can consider the pretrial testimony adduced at

the suppression hearing, as well as the trial transcript. See White

v. State, 263 Ga. 94, 98 (5) (428 SE2d 789) (1993). See also Sanders

v. State, 235 Ga. 425, 432 (219 SE2d 768) (1975) (holding that, in

considering a defendant’s motion to suppress, consideration will be

given to the testimony presented at the motions hearing as

supplemented by the trial transcript).

     Considering both the transcript of the hearing on Appellant’s

motion to suppress and the trial transcript, we see no error in the

trial court’s denial of Appellant’s motion.    There is undisputed

evidence in the record—in the form of Investigator Yates’s testimony

at the motions hearing and at trial regarding his initial

investigation into the shooting death of John Lee, the arrest warrant

he obtained for Appellant, and the officers’ attempts to execute the

arrest warrant at the Chadbourne Street residence—to support a

                                 10
finding that, on April 8, 2015, Appellant resided at 3419

Chadbourne Street and the officers went to this residence with an

arrest warrant for Appellant, intending to take him into custody.

     We conclude that, because the officers had a lawful arrest

warrant for Appellant, they were permitted to enter the property

where   Appellant   resided—including     the   back yard     of   the

residence—to execute the arrest warrant. “An arrest warrant

founded on probable cause implicitly carries with it the limited

authority to enter a dwelling in which the suspect lives when there

is reason to believe the suspect is within,” and this authority

includes the right to enter the back yard or the woods behind the

suspect’s residence. Brannan v. State, 275 Ga. 70, 73 (2) (b) (561

SE2d 414) (2002) (quoting Payton v. New York, 445 U.S. 573, 603

(IV) (100 SCt 1371, 63 LE2d 639) (1980)). See also Geiger v. State,

295 Ga. 190, 192 (2) (758 SE2d 808) (2014) (holding that because the

arresting officers had obtained a warrant for appellant’s arrest and

he was living at his mother’s home, the arrest warrant authorized

the officers’ entry onto the mother’s property to make the arrest).

                                 11
     Nevertheless, the undisputed evidence also demonstrates that,

at the time the officers went to execute the arrest warrant, they did

not have a search warrant for Appellant’s residence. “The Fourth

Amendment [to the United States Constitution] proscribes all

unreasonable searches and seizures, and searches conducted

without prior judicial approval are per se unreasonable under the

Fourth Amendment, subject to specifically established and well-

delineated exceptions.” Teal v. State, 282 Ga. 319, 322-323 (2) (647

SE2d 15) (2007). One such exception is the plain-view exception.

See George v. State, 312 Ga. 801, 804-805 (865 SE2d 127) (2021)

(citing Horton v. California, 496 U.S. 128, 136-137 (II) (110 SCt

2301, 110 LE2d 112) (1990)). In Horton, the United States Supreme

Court   established   the   plain-view exception to     the Fourth

Amendment’s warrant requirement and explained that “an essential

predicate to any valid warrantless seizure of incriminating

evidence” is that “not only must the item be in plain view,” but also

“its incriminating character must also be immediately apparent”

and the officer “must have a lawful right of access to the object

                                 12
itself.” Horton, 496 U.S. at 136-137 (II).

     In applying the plain-view exception established in Horton,

this Court “similarly outlined the requirements for the seizure of

evidence” under that exception as follows:

     For evidence to be admissible under that doctrine, 7 the
     officer collecting the evidence must not have violated the
     Fourth Amendment in arriving at the place from which
     he or she sees the evidence. Moreover, the incriminating
     nature of the object must be immediately apparent. This
     requirement means that the officer must have probable
     cause to believe that the item in question is evidence of a
     crime or is contraband.

George, 312 Ga. at 805 (citations and punctuation omitted).

Additionally, “[f]or the plain[-]view exception to apply, the item in

question must be clearly visible, and the officer may not manipulate

or disturb it in order to acquire probable cause to believe the item is

evidence of a crime.” Id.

     With these considerations in mind, we conclude that the trial

court did not err when it determined that the shotgun shell was

admissible under the plain view doctrine. The evidence shows that,


     7  This Court has used both “plain-view exception” and “plain view
doctrine.”
                                  13
when the officers entered the 3419 Chadbourne Street property to

execute the warrant for Appellant’s arrest—which we concluded

they were legally authorized to do—they first approached the front

door, and after getting no response, they went around to the back

door.     Investigator Yates testified that, as the officers walked

towards the back door through the back yard, they observed a

shotgun shell laying in the grass. The shotgun shell’s incriminating

value was immediately apparent to the officers because (1) a

shotgun was used to shoot and kill the victim; (2) several vehicles at

the scene of the shooting were struck by buckshot from a shotgun;

(3) three empty shotgun shells from a 12-gauge shotgun had been

located in the street next to the scene of the shooting; and (4) officers

were attempting to arrest Appellant for this shooting.

        We therefore conclude, after “constru[ing] the evidence most

favorably to the upholding of the trial court’s findings and

judgment,” Douglas, 303 Ga. at 181 (2), that the trial court did not

err in denying Appellant’s motion to suppress and allowing this

evidence to be admitted at trial.

                                    14
     3.     Appellant next contends that the trial court abused its

discretion by not properly questioning and/or removing a juror, who

disclosed mid-trial that she went to high school with Thurman. We

disagree.

     On the first day of trial, Thurman testified on behalf of the

State, and at the close of her testimony, court adjourned for the day.

The next morning, the trial court advised the parties that Juror

Number 10 had disclosed to the court that when Thurman testified,

the juror realized she went to high school with Thurman. According

to the juror, she recognized Thurman’s face even though she had not

previously recognized her name.

     The State acknowledged that, when the potential jurors were

questioned during jury selection,8 the jurors were asked whether

any of them knew Thurman, to which Juror Number 10 did not

respond. However, the State asserted that this failure to respond

was understandable because “when people see people it brings back

some memories.” The State then asked if the parties could voir dire


     8   Jury selection was not transcribed by a court reporter in this case.
                                        15
Juror Number 10 on this issue “to see if it would affect her opinion

or anything.” The trial court asked defense counsel what he wanted

to do, and defense counsel opposed any questioning of the juror,

stating:

     The problem is we’ve already started the evidence in this
     case and I mean if we had to—I mean had to ask questions
     in the way that we normally do in voir dire to handle a
     situation like this I’m afraid that she may get the
     impression that we’re prying into her business. And I
     mean at this point we specifically asked whether or not
     anyone knew Ms. Thurman. I understand maybe it was
     by accident but that being the case we’re concerned that
     if she knows the witness and she’s a primary— one of the
     two ID witnesses in this case that we would be concerned
     of her to fairly apprise the case. And so we would ask
     respectfully that she be removed for cause. And we did
     everything that we could to find this out beforehand but
     now that we’re finding this out we’re asking for that
     remedy. Because I think for her to judge this case based
     on previous knowledge of this witness, who is a key
     witness in this case, I think it would do irreparable harm.
     And we wouldn’t even know how it irreparably harmed us
     because obviously what goes on in the deliberation room
     we don’t know what is said.

     The trial court asked the parties whether the revelation that

Juror Number 10 went to school with Thurman was “contrary to

what was inquired of the jurors during voir dire.” Defense counsel


                                 16
replied, “[T]he fact that she went to school and she knows her I think

is an affirmative response that would have—should have elicited an

affirmative response when we were asking those questions.”

Defense counsel further asserted that if he had known that Juror

Number 10 knew Thurman,

     I believe that we would have used one of our strikes. We
     had strikes available still left that we did not use all of
     our strikes. And we would have likely used one of our
     strikes to strike her from the jury because she knew one
     of the primary witnesses in this case that’s against my
     client.

     The State responded that Juror Number 10’s oversight was not

unreasonable because often people “don’t know names they just

know faces.” The State noted, however, that if the court wanted to

dismiss the juror for precautionary reasons, the State would leave it

to “the discretion of the court.” The trial court ruled that it would

not excuse Juror Number 10.

     In the order denying Appellant’s motion for new trial, the

motion-for-new-trial court observed that, to establish that the trial

court erred in refusing to excuse a juror for cause, a defendant must


                                 17
show either actual juror partiality or circumstances inherently

prejudicial to the defendant’s right to an impartial jury, citing Moore

v. State, 239 Ga. App. 552, 553 (521 SE2d 467) (1999). The motion-

for-new-trial court explained that,

     [w]hile it may have been the preferable approach for the
     trial judge to interview this juror to inquire as to whether
     that relationship may have impacted her ability to serve
     as an impartial juror, that is not the test here. The test is
     whether there is any indication in the record to support
     the conclusion that this juror held an unfair bias against
     the defendant or in favor of the prosecution.

Finding no such support in the record, the motion-for-new-trial court

concluded that it was proper not to excuse Juror Number 10 and

denied Appellant’s motion for new trial on this ground.

     On appeal, Appellant argues that the trial court abused its

discretion by not conducting a hearing or further inquiring into

whether Juror Number 10 could be fair and impartial or whether

her relationship with Thurman would influence her decision-

making process.     Appellant also argues that Juror Number 10

should have been removed for cause when Appellant requested her

dismissal.

                                  18
     The State responds that the trial court had no reason to

question Juror Number 10 because, after the trial court announced

mid-trial that the juror had disclosed she went to high school with

Thurman, the State requested a voir dire examination of the juror,

but Appellant opposed questioning of the juror and asked to remove

her for cause, waiving the issue on appeal. The State also responds

that Appellant failed to establish any prejudice or present any

evidence to show that this juror held an improper bias or fixed

opinion as to Appellant’s guilt and that Appellant can only speculate

that Juror Number 10’s acquaintance with Thurman was so

prejudicial that it contributed to his conviction and made his trial

fundamentally unfair.

     “OCGA § 15-12-172 vests the trial court with broad discretion

to replace a juror with an alternate at any point during the

proceedings where, among other reasons, it is shown that the juror

is unable to perform his or her duty or legal cause exists.” Morrell

v. State, 313 Ga. 247, 263 (3) (869 SE2d 447) (2022). “Whether to

strike a juror for cause lies within the sound discretion of the trial

                                 19
judge, and the trial court’s exercise of that discretion will not be set

aside absent a manifest abuse of discretion.” Collins v. State, 308

Ga. 608, 612 (3) (842 SE2d 811) (2020).

     To excuse for cause a selected juror in a criminal case on
     the statutory ground that her ability to be fair and
     impartial is substantially impaired, a challenger must
     show that the juror holds an opinion of the guilt or
     innocence of the defendant that is so fixed and definite
     that the juror will not be able to set it aside and decide
     the case on the evidence or the court’s charge on the
     evidence. This test is the same as that for prospective
     jurors: a potential juror is not disqualified as a matter of
     law when he or she expresses doubt about his or her own
     impartiality or reservations about his or her ability to put
     aside personal experiences.

Morrell, 313 Ga. at 263 (3) (citations and punctuation omitted).

     In this case, although Juror Number 10 disclosed to the trial

court that she recognized Thurman during her trial testimony and

realized that they went to high school together, there is nothing in

the record to support a conclusion that, as a result of this realization,

Juror Number 10 held an unfair bias against Appellant or in favor

of the prosecution—in fact, Appellant refused to even question this

juror regarding any such impartiality. Because the record is devoid


                                   20
of any evidence to indicate this juror held “a fixed opinion about

Appellant’s guilt or innocence” or was “unable to decide the case

based upon the evidence presented at trial and the trial court’s

instructions,” the trial court did not abuse its discretion in refusing

to remove Juror Number 10. Morrell, 313 Ga. at 264 (3).

     Additionally, we conclude that, by stating he did not want

Juror Number 10 to be questioned, Appellant affirmatively waived

his claim that the trial court erred by not questioning this juror.

See Woodard v. State, 296 Ga. 803, 809 (3) (a) (771 SE2d 362) (2015)

(holding that, where the defendant did not object to a jury

instruction and indeed requested that the trial court give the

instruction in question, the defendant “affirmatively waived” any

claim of alleged error by the trial court in giving the jury

instruction).

     4.   Appellant also contends that the trial court violated

Appellant’s right to cross-examine witnesses about potential bias

when the trial court refused to allow him to ask Thurman about her

pending criminal charge at trial. See Sanders v. State, 290 Ga. 445,

                                  21
446 (2) (721 SE2d 834) (2012) (holding that “the Confrontation

Clause of the Sixth Amendment [to the United States Constitution]

permits a defendant in a criminal case to cross-examine witnesses

about” pending criminal charges “to show bias,” but “[t]he Sixth

Amendment right of confrontation is not absolute, and trial courts

retain broad discretion to impose reasonable limits on cross-

examination to avoid harassment, prejudice, confusion, repetition,

or irrelevant evidence”). We conclude that any error in limiting

Appellant’s cross-examination of Thurman was harmless in light of

the substantial evidence admitted against Appellant at trial.

     During Appellant’s cross-examination of Thurman at trial,

Appellant asked the trial court for permission to question Thurman

about a misdemeanor charge for pointing a gun at another person

that was pending against her in the State Court of Richmond

County.   Appellant argued that, while the charge was not a

conviction, this line of questioning was permissible because it went

to show Thurman’s potential bias. Appellant did not indicate that

any plea offer was pending and did not present any other evidence

                                22
to demonstrate that Thurman had any reason to cooperate with the

prosecution.

     In response, the State argued, among other things, that the

charge was irrelevant because it happened in 2018—several years

after the incident at issue. The trial court ruled that it would not

allow this line of questioning by Appellant.

     In denying Appellant’s motion for new trial, the trial court

concluded that Appellant “failed to make a showing that the

pertinent witness, who faced a pending misdemeanor charge in

another court (State Court), had a substantial reason to cooperate

with the prosecution” or that there was any pending plea offer that

“might have swayed the witness’s testimony.” On this basis, the

trial court held that the trial court did not abuse its discretion in

prohibiting cross-examination of Thurman regarding this pending

charge, but even “[i]f such limitation had been error, any error was

harmless.”

     Pretermitting whether the trial court erred in limiting

Appellant’s cross-examination of Thurman, we agree that any error

                                 23
was harmless. A constitutional error is harmless when the State

“proves beyond a reasonable doubt that the error did not contribute

to the verdict, such as when the evidence at issue is cumulative of

other properly-admitted evidence or when the evidence against the

defendant is overwhelming.” Davidson v. State, 304 Ga. 460, 470 (4)

(819 SE2d 452) (2018).

     In this case, the evidence against Appellant, which included

the eyewitness testimony of Young and her positive identification of

Appellant as the person who shot the victim, was substantial.

Young testified that she saw Appellant at the crime scene and

watched him retrieve a shotgun from Allen’s vehicle and start

shooting. The officers who responded to the shooting found spent

shotgun shells in the street near where the shooting occurred, as

well as in the back yard of the residence Appellant shared with

Allen. The victim died from injuries caused by buckshot from a

shotgun. In addition, Allen placed Appellant at the crime scene at

the time of the shooting and testified that Appellant was at the

Dogwood Terrance apartment complex on the night of April 7, 2015,

                                24
to look for his missing cell phone. Thus, even if Appellant had

discredited Thurman’s testimony by impeaching her with evidence

related to her misdemeanor charge, substantial evidence supported

Appellant’s convictions.

     For these reasons, we conclude that the trial court’s decision to

prohibit Appellant from cross-examining Thurman about her

pending misdemeanor charge was harmless beyond a reasonable

doubt due to all of the evidence presented against Appellant and

because the record does not demonstrate that the trial court’s

decision likely changed the outcome of the trial. See Davidson, 304

Ga. at 470 (4).

     5. In Appellant’s final contention, he asserts that, under Lane

v. State, 308 Ga. 10 (838 SE2d 808) (2020), the cumulative effect of

the errors that occurred at trial entitle him to a new trial.

Specifically, Appellant claims that the combined prejudicial effect of

the improper rulings by the trial court—the failure to suppress the

illegally seized shotgun shell, the failure to afford Appellant an

impartial jury, and the refusal to let Appellant cross-examine a key

                                 25
witness about her pending criminal charge—requires a new trial.

See id. at 17 (1) (holding that “the proper approach” to assessing

multiple trial court evidentiary errors “is to consider collectively the

prejudicial effect, if any,” of those errors).

      Given our conclusions above and even assuming that all of

these errors should be considered cumulatively under Lane, 9 we

conclude that Appellant has failed to establish that the “combined

prejudicial effect” of these errors “requires a new trial.” Lane, 308

Ga. at 21 (4). “We have yet to decide how multiple standards for

assessing prejudice may interact under cumulative review of

different types of errors,” but “we need not do so here, because



      9  Lane involved only evidentiary issues, which usually are easily
cumulated. See Lane, 308 Ga. at 17 (1). We made explicit in Lane that “[s]ome
other types of error may not allow aggregation by their nature, but that
question is not presented here.” Id. And we stated that “[i]f a defendant in a
future case seeks to argue to the reviewing court that he is entitled to a new
trial based on the cumulative effect of errors outside of the evidentiary context,
he would do well to explain why [cumulative error] should be extended beyond
the evidentiary context.” Id. at 17-18 (1). Here, Appellant seeks to aggregate
harm from the admission of a shotgun shell, refusal to allow cross-examination
on an unrelated point, and a jury issue, but makes no argument as to why we
should apply Lane’s cumulative error approach in this new context, much less
how we might aggregate harm from an allegedly partial juror with harm from
two unrelated evidentiary decisions.

                                       26
[Appellant’s] claims of cumulative prejudice fail under even the

higher standard implicated by these errors.” Pender v. State, 311

Ga. 98, 120 (6) (856 SE2d 302, 321) (2021).

      Judgment affirmed. All the Justices concur.




                                27